Citation Nr: 0831627	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-30 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a co-payment 
requirement for a period beginning on October 15, 2005.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 decision of the VA Health Eligibility 
Center (HEC) in Atlanta, Georgia which determined that the 
veteran was not eligible for treatment in the VA health care 
system without paying a co-payment for the period beginning 
on October 15, 2005.

In an October 2006 statement, the veteran withdrew his 
request for a Board hearing.


FINDINGS OF FACT

1.  In 2004, the veteran's annual income was above the 2004 
limit for entitlement to cost-free VA health care for a 
veteran with no dependents.

2.  In 2005, the veteran's annual income was substantially 
below the 2004 limits for entitlement to cost-free VA health 
care for a veteran with no dependents.

3.  The veteran's net worth is approximately $2,500, and it 
is not reasonable that some part of the corpus of the estate 
of the veteran be consumed for the veteran's maintenance.

4.  The evidence shows that in order to avoid hardship, the 
veteran is eligible for cost-free VA health care effective 
October 15, 2005 because of his annual income in 2005 and 
notwithstanding his annual income in 2004.


CONCLUSION OF LAW

The criteria for entitlement to treatment in the Department 
of Veterans Affairs (VA) health care system without a co-
payment requirement for a period beginning on October 15, 
2005 have been met.  38 U.S.C.A. §§ 1710, 1722 (West 2002); 
38 C.F.R. § 17.47 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The Board has carefully considered the 
provisions of the VCAA and the implementing regulations in 
light of the record on appeal, and for reasons expressed 
immediately below finds that the development of this issue 
has proceeded in accordance with the provisions of the law 
and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
February 2006, whereby the veteran was notified of reported 
income discrepancy, was afforded an opportunity to correct 
and verify report income and assets, and was provided forms 
on which to verify his income.  Accordingly, he was told of 
the information and any evidence not previously provided to 
VA that is necessary to substantiate the claim and of the 
evidence to be provided by the claimant.  With regard to 
evidence that VA would attempt to obtain on his behalf, the 
veteran was advised that VA had received income information 
reported by the Internal Revenue Service (IRS) and Social 
Security Administration (SSA).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent necessary.  The HEC has obtained the 
veteran's family income information from the SSA and IRS, and 
attempted to verify that income with the veteran and the 
sources of such income.  The veteran has submitted his income 
tax return for 2005.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  As noted in the Introduction, the veteran 
withdrew his request for a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Under applicable statute, VA shall furnish hospital care and 
medical services to any veteran who is unable to defray the 
expenses of necessary care as determined under 38 U.S.C.A. § 
1722(a).  38 U.S.C.A. § 1710(a)(2)(G).

Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.  

The Board notes that the RO considered the income threshold 
for a veteran with one dependent (specifically, the veteran's 
spouse).  However, in his April 2006 Notice of Disagreement 
(NOD), the veteran reported that his spouse died in March 
2005.  Therefore, the veteran had no dependents when filed 
his application in September 2005.  Effective January 1, 
2005, the income threshold for a veteran with no dependents 
was $25,842.  

The term "attributable income" means income for the calendar 
year preceding application for care, determined in the same 
manner in which an income determination is made for pension 
purposes under 38 U.S.C.A. § 1521.  
See 38 C.F.R. § 17.47(d)(4).  Since the veteran filed his 
claim in 2005, the initial matter question is whether the 
veteran's income in 2004 was $25,842 or less.  In that 
regard, applicable criteria provide that payments of any 
kind, from any source, shall be counted as income during the 
12-month annualization period in which received, unless 
specifically excluded.  See 38 C.F.R. §§ 3.271, 3.272 (2007).

In order to avoid hardship, VA may determine that a veteran 
is eligible for care notwithstanding that the veteran does 
not meet the income requirements if current projections of 
the veteran's income for the current year in which the claim 
was filed are substantially below the income requirements in 
the year prior to the application.  See 38 U.S.C.A. 
§ 1722(e).  Thus, a second matter is whether the veteran's 
income in 2005 is substantially below $25,842.

Analysis

As noted above, the veteran applied for VA health care in 
September 2005.  He did not have any dependents as of that 
month, since his spouse had passed away earlier in 2005.  
Although the veteran has indicated in his April 2006 NOD that 
he was awarded Social Security disability benefits effective 
December 2004, there is no evidence that he is eligible to 
receive medical assistance under a State plan approved under 
title XIX of the Social Security Act (Medicaid) or that he is 
in receipt of pension under section 1521 of title 38.  
Therefore, the question is whether he is considered unable to 
defray the expenses of necessary care under 38 U.S.C.A. 
§ 1722 based on his attributable income in 2004, 2005, and 
his net worth.  

Information from the IRS and SSA reflects that the veteran's 
income exceeded the 2004 income limit for entitlement to 
cost-free VA health care for a veteran with no dependents.  
Accordingly, the veteran would not be eligible for cost-free 
VA health care beginning in 2005 based on the veteran's 
income in 2004 alone.  

However, and crucial to the outcome of this appeal, VA may 
consider the veteran's future income to determine whether 
denial of cost-free VA health care would cause hardship.  The 
veteran's income during 2005 was substantially below the 2004 
limit for entitlement to cost-free VA health care for a 
veteran with no dependents.  
The veteran submitted his 2005 tax return with his August 
2006 VA Form 9, and that return shows that his total income 
for 2005 excluding a capital loss is well below $25,842.  

In his April 2006 NOD, the veteran reported that his total 
assets are approximately $2,500.  It is not reasonable that 
some part of the corpus of this tiny estate be consumed for 
the veteran's maintenance.  See 38 U.S.C.A. § 1722(d) (West 
2002); see also Levy v. Brown, 6 Vet. App. 23, 24 (1993).  In 
other words, the veteran's net worth does not change the 
outcome of this decision. 

In summary, the Board finds that the veteran's request for 
cost-free VA treatment in VA health care system beginning on 
October 15, 2005 is allowable under the statute and 
regulation discussed above.  Accordingly, the criteria for 
entitlement to treatment in the VA health care system without 
a co-payment requirement for a period beginning on October 
15, 2005 have been met.  The benefit sought on appeal is 
granted.




ORDER

Entitlement to treatment in the VA health care system without 
a co-payment requirement for a period beginning on October 
15, 2005 is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


